Citation Nr: 1809932	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-17 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to May 4, 2011, and in excess of 30 percent thereafter, for coronary artery disease (CAD).  


REPRESENTATION

Veteran represented by:	Martin A. Harry, Attorney


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

A November 2010 rating decision assigned an initial disability rating of 10 percent, effective October 31, 2005.  An April 2014 rating decision assigned a 30 percent rating effective May 4, 2011.  Although an increased rating was granted, the issue remained in appellate status, as the maximum schedular rating has not been assigned for the entire period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

This case was previously before the Board in October 2015, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of entitlement to an earlier effective date for the grant of service connection for CAD has been raised by the record in correspondence received by VA in October 2011, within one year of the November 2010 rating decision granting service connection.  Specifically, the Veteran argued that the record contains evidence of heart disease prior to the October 31, 2005, the effective date for the grant of service connection, and submitted evidence in support of his contention.  The earlier effective date claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  


FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise as to whether the Veteran's cardiac symptoms more nearly approximate a workload of greater than five but not greater than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope prior to May 4, 2011.  

2.  The weight of the competent and probative evidence is against finding more than one episode of acute congestive heart failure; a workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent as of May 4, 2011.  

3.  The competent and probative evidence is at least in equipoise as to whether the Veteran suffered a myocardial infarction on November 4, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent, but no higher, for CAD prior to May 4, 2011, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7005 (2017).

2.  The criteria for an initial disability rating in excess of 30 percent for CAD as of May 4, 2011, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, DC 7005.

3.  The criteria for an initial disability rating of 100 percent for three months following a myocardial infarction on November 4, 2011, have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, DC 7006.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA sent a letter to the Veteran in March 2010, prior to adjudication of his claim.  No further notice is required regarding the downstream issue of a higher initial rating for CAD as it stems from the grant of service connection, and no prejudice has been alleged.  

Next, VA has a duty to assist the Veteran in the development of the claim, including assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

All available, identified medical records have been associated with the virtual file and considered.  The Veteran was afforded relevant VA examinations in March 2010 and October 2016.  The Veteran contends that the March 2010 VA examination is inadequate because the examiner did not perform necessary testing, only spoke with him for five minutes, and misstated the Veteran's ability to walk 
15 minutes without experiencing cardiac symptoms.  As the Board has assigned a higher rating herein for the period prior to May 4, 2011, based on the Veteran's lay statement that he experiences shortness of breath and fatigue after walking for 
15 minutes, the Board finds that the Veteran is not prejudiced by the claimed inadequacies of the March 2010 VA examination.  

In light of the foregoing, the Board will proceed to the merits of the appeal.  

II.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

The Veteran contends that he is entitled to an initial rating in excess of 10 percent prior to May 4, 2011, and in excess of 30 percent thereafter, for CAD, evaluated under Diagnostic Code 7005.  

Under Diagnostic Code 7005, a 100 percent rating is warranted for documented CAD resulting in chronic congestive heart failure, or; workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of less than 30 percent.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; a workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of 30 to 50 percent.  A 30 percent rating is warranted for workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 10 percent rating is warranted for workload of greater than seven METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, DC 7005.  

Some of the pertinent medical evidence of record describes the Veteran's functional exertional capacity in terms of "METs" values, representing "Metabolic Equivalent of Task."  Briefly, as pertinent to this case, the Board observes that VA's heart disability benefits questionnaires explain that "1-3 METs" is consistent with activities such as eating, dressing, taking a shower, and slow walking (2 mph) for one to two blocks.  A range of ">3-5 METs" is consistent with activities such as light yard work (weeding), mowing the lawn with a power mower, and brisk walking (4 mph).  A range of ">5-7 METs" is consistent with activities such as walking one flight of stairs, golfing (without a cart), mowing the lawn with a push mower, and heavy yard work (digging).  A range of ">7-10 METs" is consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (6 mph).  (The VA heart disability benefits questionnaire is available at https://www.vba.va.gov/pubs/forms/VBA-21-0960A-4-ARE.pdf).  

Diagnostic Code 7006 for myocardial infarction contains the same rating criteria as Diagnostic Code 7005, except that it provides for a 100 percent rating during and for three months following myocardial infarction, documented by laboratory tests.  38 C.F.R. § 4.104, DC 7006.  

A.  Prior to May 4, 2011

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial disability rating of 30 percent, but no higher, for CAD prior to May 4, 2011, is warranted.  

In November 2005, the Veteran denied experiencing significant chest pain or palpitations since a May 2005 bypass surgery.  He reported recurrent episodes of shortness of breath, which he attributed primarily to anxiety.  A November 2005 echocardiogram report indicated left ventricular function within normal limits with ejection fraction of 60 percent.  11/22/2010, Medical-Government.  

In a March 2010 VA examination, the Veteran reported dyspnea (difficult or labored breathing) on moderate exertion.  The examiner opined that the Veteran has a workload of 8 or more METs based on the Veteran's ability to walk a mile in 15 minutes without symptoms on a daily basis.  03/30/2010, VA Examination.  In a January 2011 notice of disagreement (NOD), the Veteran stated that the only testing performed by the March 2010 VA examiner was a brief stethoscope examination and that they spoke for only five minutes.  The Veteran stated that he cannot walk 15 minutes without experiencing shortness of breath and needing to rest, specifically refuting the March 2010 VA examination.  01/24/2011, NOD.  

Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's symptoms more nearly approximate the criteria for a 30 percent rating, to include based on the Veteran's report of shortness of breath after walking for 15 minutes.  

The Board finds that a rating in excess of 30 percent for CAD is not warranted as the weight of the competent and probative evidence is against finding more than one episode of acute congestive heart failure, LVEF of 30 to 50 percent, or symptoms more nearly approximating a workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope prior to May 4, 2011.  See 38 C.F.R. § 4.104, DC 7005.  Indeed, the November 2005 echocardiogram reflects a LVEF of 60 percent.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for his heart disease based on the evidence.  See 38 C.F.R. § 4.104.  The Board notes that the benefit of the doubt has been applied, where applicable.  

B.  As of May 4, 2011

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial disability rating in excess of 
30 percent for CAD as of May 4, 2011 is not warranted.  However, the competent and probative evidence demonstrates that the Veteran experienced a myocardial infarction on November 4, 2011, thus warranting a 100 percent rating for three months following the myocardial infarction.  

Myocardial perfusion imaging performed in May 2011 demonstrated LVEF of 
66 percent.  A May 4, 2011 echocardiogram showed LVEF of 55 to 60 percent, with evidence of mild concentric left ventricular hypertrophy.  A subsequent May 2011 treatment note indicates that the Veteran denied tightness or chest pain, evidence of heart failure, or awareness of dysrhythmias, and that previous dyspnea had resolved.  08/11/2011, Medical-Non-Government.  

On November 4, 2011, the Veteran experienced a myocardial infarction.  10/06/2016, C&P Exam; 05/15/2014, Medical-Non-Government.  Accordingly, a 100 percent rating is warranted for three months following the myocardial infarction.  See 38 C.F.R. § 4.104, DC 7006.  

The Veteran had a normal electrocardiogram in January 2012.  In February 2012, the Veteran complained of shortness of breath and fatigue and that he was barely able to walk one mile.  Later that month the Veteran underwent a left heart catheterization, in which two stents were placed.  In May 2012, the Veteran reported shortness of breath while sitting on the couch, driving, or at rest, with no associated pain, and stated his belief that it was caused by medication.  In June 2012, the Veteran stated that his breathing had improved since being taken off the beta blocker, and denied chest pain, dyspnea, orthopnea, or palpitations.  09/20/2016, Medical-Non-Government.  

A February 2015 echocardiogram showed normal left ventricle systolic function, mild left ventricle diastolic function, and left ventricle was normal in size with normal wall thickness.  LVEF was estimated to be 55 to 60 percent.  11/18/2015, CAPRI, p. 89.  

In November 2015, the Veteran denied exertional chest pain or shortness of breath.  08/18/2016, CAPRI.  

In October 2016, the Veteran's cardiologist noted that he was doing well, with no report of exertional chest pain or shortness of breath.  The Veteran reported walking one mile per day if the weather permits.  11/05/2016, CAPRI.  

An October 2016 VA examination reflects the Veteran's report of episodes of shortness of breath or fatigue if he mows the lawn, but that he mows the lawn one to four times per month, does digging in the yard, can climb a flight of stairs with some difficulty, and experiences dizziness when he stands up too quickly.  He denied chest pain or syncope with exertion.  The examiner indicated that there is no evidence of congestive heart failure, cardiac arrhythmia, a heart valve condition, or cardiac hypertrophy or dilatation.  The examiner determined that the Veteran has a METs level of more than five but no more than seven, which is consistent with activities such as walking one flight of stairs, golfing without a cart, mowing the lawn with a push mower, and heavy yard work such as digging.  10/06/2016, C&P Exam.  A November 2016 addendum to the October 2016 VA examination indicates that an exercise stress test was not performed because exercise stress testing is not required as part of Veteran's current treatment plan and the test is not without significant risk.  The examiner noted that the Veteran has been followed by a VA cardiologist and had been last seen in October 2016, at which time the Veteran was stable, and that no exercise stress test was recommended.  11/08/2016, C&P Exam.  The Board finds the October 2016 VA examination to be competent, credible, and highly probative, as it is supported by an in-person examination, review of the relevant medical records and lay evidence, medical expertise, and an adequate rationale.  

The Board finds that an initial disability rating in excess of 30 percent for CAD is not warranted as the weight of the competent and probative evidence is against finding more than one episode of acute congestive heart failure; a workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of 30 to 50 percent as of to May 4, 2011.  See 38 C.F.R. § 4.104, DC 7005.  There is no evidence of more than one episode of acute congestive heart failure, and LVEF has not been approximated as less than 55 percent during the relevant period.  The rating of 30 percent based on interview-based METs accounts for the Veteran's reported symptoms of shortness of breath and fatigue during such activities as mowing the lawn, climbing a flight of stairs, and heavy yard work.  The Veteran reported walking one mile daily without exertional chest pain or shortness of breath.  Accordingly, the Board finds that the Veteran's symptoms do not more nearly approximate a higher rating for CAD, as the weight of the competent and probative evidence is against finding a workload of less than five METs, which is consistent with activities such as light yard work such as weeding, mowing the lawn with a power mower, and brisk walking.  
See 38 C.F.R. § 4.104, DC 7005.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for his heart disease based on the evidence.  See 38 C.F.R. § 4.104.  The Board notes that the benefit of the doubt has been applied, where applicable.  


ORDER

An initial disability rating of 30 percent, but no higher, for CAD prior to May 4, 2011, is granted.  

An initial disability rating in excess of 30 percent for CAD as of May 4, 2011, is denied.  

An initial disability rating of 100 percent for a myocardial infarction for three months following November 4, 2011, is granted, subject to the laws governing the payment of benefits.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


